       Case 3:20-cv-00293-JWD-EWD                     Document 29-1           05/27/20 Page 1 of 21




                                 UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF LOUISIANA


J.H., by and through his mother and next friend,
N.H.; I.B., by and through his parents and next
friends, A.B. and I.B., on behalf of themselves
and all others similarly situated,
                                                                CIVIL ACTION NO. 3:20-cv-00293-JWD-
                           Plaintiffs-Petitioners,              EWD

         -against-                                              CLASS ACTION

JOHN BEL EDWARDS, IN HIS OFFICIAL
CAPACITY AS GOVERNOR OF LOUISIANA;
THE LOUISIANA OFFICE OF JUVENILE
JUSTICE; EDWARD DUSTIN BICKHAM, IN
HIS OFFICIAL CAPACITY AS INTERIM
DEPUTY SECRETARY OF THE LOUISIANA
OFFICE OF JUVENILE JUSTICE; JAMES
WOODS, IN HIS OFFICIAL CAPACITY AS
THE DIRECTOR OF THE ACADIANA
CENTER FOR YOUTH; SHANNON
MATTHEWS, IN HER OFFICIAL CAPACITY
AS THE DIRECTOR OF THE BRIDGE CITY
CENTER FOR YOUTH; SHAWN HERBERT,
IN HER OFFICIAL CAPACITY AS THE
DIRECTOR OF THE SWANSON CENTER FOR
YOUTH AT MONROE; and RODNEY WARD,
IN HIS OFFICIAL CAPACITY AS THE
DEPUTY DIRECTOR OF THE SWANSON
CENTER FOR YOUTH AT COLUMBIA,

                           Defendants-Respondents.



        REPLY MEMORANDUM IN SUPPORT OF PLAINTIFFS-PETITIONERS’
         EMERGENCY MOTION FOR TEMPORARY RESTRAINING ORDER1




1
  This Court granted Plaintiffs-Petitioners leave to file a reply memorandum in support of their Motion for TRO during
the Telephone Status Conference held on May 20, 2020. See Dkt. 21 at 2.
         Case 3:20-cv-00293-JWD-EWD                   Document 29-1           05/27/20 Page 2 of 21




I.         Introduction

          The evidence provided by Defendants confirms, rather than rebuts, the disturbing facts in

Plaintiffs’ Motion for TRO, and the pressing need to protect Louisiana’s detained children through

emergency injunctive relief. Specifically, Defendants’ Opposition admits the following facts:

        OJJ has not administered any initial COVID-19 tests to children in its secure care facilities
         since April 12;2
        OJJ has tested only 30 children total;3
        Of the 30 children OJJ has tested for COVID-19, 28 tested positive initially—93%;4
        OJJ does not administer COVID-19 tests to any children who do not outwardly display
         specific symptoms;5 and
        All furloughs have been postponed since March 16.6

Additionally:

        As of May 26, 48 OJJ staff members have tested positive—at least eight more than when
         Plaintiffs filed their Motion for TRO on May 15;7
        Seventeen children currently in OJJ’s secure care facilities have been identified as ‘Chronic
         Care’ as of May 22;8
        The facilities are still not providing adequate educational and rehabilitative programming;9
        The children are still confined indoors for excessively long periods of time;10
        Parents are still unable to speak to their children regularly, and OJJ is still refusing to share
         information with them regarding the facilities’ COVID-19 policies;11 and
        Louisiana now has at least 17 confirmed cases of the serious pediatric condition, now called
         multisystem inflammatory syndrome in children (‘MIS-C’) or pediatric inflammatory multi-
         system syndrome (‘PIMS’), that is linked to COVID-19.12



2
  List of Youth Tested for COVID-19, Dkt. 25-3 at 34-35.
3
  Id.
4
  Id.
5
   See Defs.’ Opp’n to TRO at 5 (‘Youth who are not exhibiting symptoms of COVID-19 are not tested for the
disease.’).
6
  See Defs.’ Opp’n to TRO at 5 (‘Beginning March 16, 2020, all off-site programming was suspended, and furloughs
were postponed.’).
7
  OJJ COVID-19 Information, La. Office of Juvenile Justice, https://ojj.la.gov/ojj-covid-19-information/ (last visited
May 26, 2020); Pls.’ Memo. in Support of TRO, Dkt. 7-1 at 10.
8
  Ex. 1, OJJ Chronic Care List.
9
  Ex. 2, J.P. Decl. at ¶ 8.
10
   Id.
11
   Id. at ¶¶ 7, 9.
12
   Ex. 3, Maraynes Decl. at ¶ 8; see also Emily Woodruff, There are 11 Louisiana cases of the pediatric inflammatory
condition       that’s   linked   to    coronavirus,   NOLA.COM        (May      22,    2020     at   12:57     PM),
https://www.nola.com/news/coronavirus/article_cc495d86-9c55-11ea-bf78-87380aa2aa98.html.


                                                          1
       Case 3:20-cv-00293-JWD-EWD                       Document 29-1           05/27/20 Page 3 of 21




Defendants continue to ignore the dire threat that COVID-19 poses to the children in their care,

and they continue to maintain increasingly unsafe and non-rehabilitative conditions of confinement

that violate Plaintiffs’ constitutional rights. As this untenable situation worsens each day, Plaintiffs

respectfully request that this Court grant their Motion for Temporary Restraining Order.13

II.      Plaintiffs Have Satisfied the Exhaustion Requirement of the Prison Litigation Reform
         Act (PLRA)

         Defendants claim (1) that Plaintiff must file Administrative Remedy Procedure (‘ARP’)

grievances themselves, rather than have them filed by a parent or an attorney; and (2) that Plaintiffs

must use the non-emergency grievance procedure if their emergency grievance is not responded

to within the 48-hour or 5-day timeline.14 Neither of these arguments has merit. To comply with

the PLRA, the grievance must ‘reasonably indicate a problem’ and give officials ‘fair notice’ of

the problem at issue.15 Defendants’ reliance on Gates v. Cook is misplaced. In that case, the Court

concluded that the prisoner was not required to use the regular grievance process after completing

an emergency request.16 Moreover, in cases involving juveniles confined to secure care facilities,

courts have interpreted grievance procedures generously to avoid findings of non-exhaustion.17



13
   Plaintiffs’ Motion for TRO seeks an order immediately enjoining Defendants from (1) continuing to confine all
children who are currently within 180 days of their release dates; (2) continuing to confine children who are
presumptively eligible for release, including all children who are eligible for furlough under OJJ’s criteria as well as
those who have contracted the disease and those who are medically vulnerable; (3) failing to test children for COVID-
19; (4) using Behavioral Intervention Rooms for any child who tests positive for COVID-19 or displays symptoms of
the disease; (5) confining children to their dormitories for lengthy periods of time; (6) using pepper spray on children;
and (7) continuing the suspension of structured educational and rehabilitative programming in OJJ facilities. Plaintiffs
also ask that this Court order Defendants to develop, within 48 hours, an effective COVID-19 response plan governing
the state’s four children’s detention centers that fully conforms to CDC guidelines. See Pls.’ Mot. for TRO, Dkt. 7.
14
   A legislative audit from 2018 found that OJJ did not address 19% of youth grievances within the appropriate
timelines. Performance Audit Services, Oversight of Safety in Secure Care Facilities, (June 6, 2018),
https://www.lla.la.gov/PublicReports.nsf/64DF5EBB49AE4404862582A40078718D/$FILE/000194C2.pdf.
15
   Johnson v. Johnson, 385 F.3d 503, 518–19 (5th Cir. 2004).
16
   Gates v. Cook, 376 F.3d 323, 331–32 (5th Cir. 2004).
17
   See Lewis v.* Gagne, 281 F.Supp.2d 429, 433-35 (N.D.N.Y. 2003) (holding that a mother had made sufficient
‘reasonable efforts’ to exhaust, without explicitly commenting on the juvenile’s own status); see also Troy D. v.
Mickens, 806 F.Supp.2d 758, 768-69 (D.N.J. 2011) (holding ombudsman procedure was exhausted by an attorney’s
letter to juvenile institution superintendent); Moore v. Louisiana Dept. of Public Safety and Corrections, 2002 WL


                                                           2
       Case 3:20-cv-00293-JWD-EWD                     Document 29-1           05/27/20 Page 4 of 21




         Counsel for Plaintiffs filed Third-Party emergency grievances on behalf of I.B. and J.H. on

May 8 and 9, respectively, via email to the relevant facility directors.18 State law and the OJJ

Administrative Remedy Procedure expressly encompass Third-Party ARPs, and Third-Party ARPs

by attorneys in particular.19 Counsel sent the emergency grievances according to instructions she

received over the phone from the facilities.20 Counsel did not receive a response to either grievance

within 48 hours or 5 business days,21 as laid out in the ARP policies and procedures, thereby

exhausting the emergency grievance process or, alternatively, establishing that it is unavailable.

         The only deficiency Defendants allege as to these otherwise legally and factually sufficient

emergency grievances is that OJJ staff incorrectly instructed Counsel on whom to direct the

grievances. The facility directors could have simply sent the grievances to the unnamed ARP

coordinators,22 but doing so would have been pointless per internal policy, because in the case of

a grievance ‘which alleges substantial risk of imminent personal injury or cause serious or

irreparable harm,’ the ARP Coordinator ‘shall immediately forward’ the grievance or the relevant

portion of the grievance to upper management, including the facility directors themselves.23

Defendants’ Opposition indicates that the emergency grievances should have been rejected—

though, of note, no notice of rejection has been sent to Counsel for Plaintiffs. Under state law and



1791996, *4 (E.D.La., Aug. 5, 2002) (declining to enforce 30-day time limit; declaring 30-day delay in filing
complaint ‘not unreasonable’ given that the plaintiff was a juvenile in state custody).
18
   Ex. 4, Kumar Decl. at ¶¶ 3, 6; Ex. 5, J.H. Emergency Grievance.
19
   La. Admin. Code tit. 22 § 713; Office of Juvenile Justice, Administrative Remedy Procedure B.5.3 at VII.F.4, VII.I
(July 31, 2018), available at https://ojj.la.gov/wp-content/uploads/2019/08/B.5.3.pdf. That Counsel represented J.H.’s
mother and I.B.’s parents, and had not entered into a client retainer agreement with minor children, which is an
unenforceable contract under state law, is of no issue here. A completed Third-Party Acknowledgment/Approval Form
that was included is what is required for a non-parent or guardian to file an ARP on a child’s behalf.
20
   Ex. 4, Kumar Decl. at ¶¶ 2-3, 5-6.
21
   Id. at ¶ 7.
22
   Furthermore, an official giving wrong information on the ARP procedure can make that process ‘unavailable.’ See
Dillon v. Rogers, 596 F.3d 260, 268 (5th Cir. 2010).
23
    Office of Juvenile Justice, Administrative Remedy Procedure B.5.3 at VII.I (July 31, 2018), available at
https://ojj.la.gov/wp-content/uploads/2019/08/B.5.3.pdf


                                                          3
        Case 3:20-cv-00293-JWD-EWD                      Document 29-1            05/27/20 Page 5 of 21




OJJ policy, rejection of an ARP is sufficient for exhaustion.24 In any event, given that Defendants

assert failure to exhaust based upon misinformation they themselves supplied, and upon which

Plaintiffs reasonably relied, that defense should be equitably estopped.25

         Relevant though not necessary to establish compliance under the PLRA, I.B. also attempted

to file an emergency grievance through the procedures outlined in OJJ policy, though it was

construed by OJJ staff as five separate, non-emergent ARPs.26 Furthermore, N.H. filed an

emergency grievance on J.H.’s behalf using the procedures outlined in OJJ policy.27 OJJ failed to

respond to these grievances as well, as required, within 48 hours or 5 calendar days, indicating

administrative remedies are not currently ‘available.’28 Moreover, they failed to communicate

whether these grievances had been considered and been rejected as emergent and were instead

being treated as non-emergent, and would be replied to within 30 days of filing per OJJ policy.




24
   Id. at VII.H (‘If a youth’s ARP is rejected…he may seek judicial review of the decision within 30 calendar days
following receipt of the decision.’).
25
    See Ziemba v. Wezner, 366 F.3d 161, 163 (2d Cir. 2004) (holding that PLRA’s exhaustion requirement is subject
to equitable estoppel); Wright v. Hollingsworth, 260 F.3d 357, 358 n.2 (5th Cir. 2001); Wendell v. Asher, 162 F.3d
887, 890 (5th Cir. 1998) (stating that the amended PLRA statute imposes an exhaustion ‘requirement, rather like a
statute of limitations, that may be subject to certain defenses such as waiver, estoppel, or equitable tolling’); Lewis v.
Washington, 300 F.3d 829, 834 (7th Cir. 2002) (noting that the Fifth Circuit’s application of estoppel to PLRA
exhaustion was ‘persuasive.’). The applicable elements of equitable estoppel are set forth in Carson v. Dynegy, Inc.,
344 F.3d 446, 453 (5th Cir. 2003) (‘(1) the plaintiff must know the facts of the defendant’s [] conduct; (2) the plaintiff
must intend that its conduct shall be acted on or must so act that the defendant has a right to believe that it is so
intended; (3) the defendant must be ignorant of the true facts; and (4) the defendant must rely on the plaintiff’s conduct
to its injury.’).
26
    Dkt. 25 at Exhibit E-3 at 1-5.
27
    Office of Juvenile Justice, Administrative Remedy Procedure B.5.3 at VII.I (July 31, 2018), available at
https://ojj.la.gov/wp-content/uploads/2019/08/B.5.3.pdf.
28
   See Valentine v. Collier, -- U.S. --, 2020 WL 2497541, *1 (May 14, 2020) (‘I caution in these unprecedented
circumstances, where an inmate faces an imminent risk of harm that the grievance process cannot or does not answer,
the PLRA’s textual exception could open the courthouse doors where they would otherwise stay closed.’). A
legislative audit from 2018 found that OJJ did not address 19% of youth grievances within the appropriate timelines.
Oversight of Safety in Secure Care Facilities, Office of Juvenile Justice (June 6, 2018),
https://www.lla.la.gov/PublicReports.nsf/64DF5EBB49AE4404862582A40078718D/$FILE/000194C2.pdf.


                                                            4
        Case 3:20-cv-00293-JWD-EWD                        Document 29-1            05/27/20 Page 6 of 21




         The risk of COVID-19 is indeed an emergency situation, and the normal 51-day window

for exhaustion is untenable. OJJ has not responded to a single emergency grievance request, which

could be rejected and put through the non-emergent grievance request process if necessary.

III.     Defendants Are Violating Plaintiffs’ Constitutional Rights

         A.        Plaintiffs’ Conditions of Confinement Are Subject to the Liability Standards
                   of the Due Process Clause of the Fourteenth Amendment

         Unlike adults who are in prison, Plaintiffs’ claims regarding the conditions of their

confinement are subject to the liability standards of the Due Process Clause of the Fourteenth

Amendment, not the Eighth.29 While the Supreme Court has never explicitly stated which standard

applies in juvenile justice facilities, the Court has made clear that the Eighth Amendment ‘was

designed to protect those convicted of crimes’30 and is therefore not the appropriate standard for

reviewing the disciplining of students in schools31 or the conditions of confinement for other

categories of individuals involuntarily committed for non-punitive reasons, such as mental health

treatment.32 Various federal appellate and district courts have concluded that when ‘[t]he chief

objects of [a juvenile justice system] are educational and reformatory,’ the ‘system is noncriminal

and nonpenal,’ and ‘the fourteenth amendment applies to conditions of confinement.’33



29
   Defendants concede this. See Defs.’ Opp’n to TRO at 22 n.19 (‘To the extent Plaintiffs are attempting to make a
‘conditions of confinement’ allegations, the liability test for such claims is whether ‘a particular condition or restriction
of pretrial detention is reasonably related to a legitimate governmental objective.’’).
30
   Ingraham v. Wright, 430 U.S. 651, 664 (1977).
31
   Id.
32
   Youngberg v. Romeo, 457 U.S. 307, 325 (1982).
33
   Gary H. v. Hegstrom, 831 F.2d 1430, 1432 (9th Cir. 1987); see also H.C. v. Jarrard, 786 F.2d 1080, 1085 (11th
Cir. 1986); Santana v. Collazo, 714 F.2d 1172, 1180 (1st Cir. 1983) (‘[B]ecause the state has no legitimate interest to
punishment, the conditions of juvenile confinement, like those of confinement of the mentally ill, are subject to more
exacting scrutiny than conditions imposed on convicted criminals.’); Milonas v. Williams, 691 F.2d 931, 942 n.10
(10th Cir. 1982) (‘Any institutional rules that amount to punishment of those involuntarily confined prior to an
adjudication of guilt of criminal wrongdoing are violative of the due process clause per se.’); A.J. ex rel. L.B. v. Kierst,
56 F.3d 849, 854 (8th Cir. 1995) (‘[W]e conclude that, as a general matter, the due process standard applied to juvenile
pretrial detainees should be more liberally construed than that applied to adult detainees.’); R.G. v. Koller, 415 F.
Supp. 2d 1129, 1152 (D. Haw. 2006) (holding that the Fourteenth Amendment governs the constitutionality of
conditions for youths ‘are adjudicated delinquent and have not been convicted of a crime.’).


                                                             5
        Case 3:20-cv-00293-JWD-EWD                       Document 29-1            05/27/20 Page 7 of 21




         Under the Louisiana Constitution, the sole purpose of OJJ custody is to provide

‘rehabilitation and individual treatment,’ not to punish.34 Thus, ‘there is no need here, as there

might be in an Eighth Amendment case, to determine when punishment is unconstitutional.’35

Although the Fifth Circuit has not yet decided whether the Fourteenth Amendment standard

applies to conditions of confinement cases involving the rights of youth in OJJ custody, courts

around the country have acknowledged that ‘when a state incarcerates juveniles for the purpose of

treatment or rehabilitation,’ as Louisiana does, ’due process requires that the conditions of

confinement be reasonably related to that purpose.’36 Indeed, some courts have found that youth

in the juvenile justice system have a ‘right under the [Fourteenth] Amendment due process clause

to rehabilitative treatment’ even in the absence of a statutory basis.37 Thus, in light of Louisiana’s

express requirement that Plaintiffs be held in OJJ custody solely for rehabilitation and individual




34
   Pursuant to Louisiana Constitution Article V, § 19, the nature of the juvenile justice system is a non-criminal ‘focus
on rehabilitation and individual treatment rather than retribution, and the state’s role as parens patriae in managing
the welfare of the juvenile in state custody.’ In re C.B., 708 So. 2d 391, 397 (La. 1998). Defendants’ argument that
Plaintiffs’ references to the Louisiana Constitution are irrelevant because there are no state law claims in this case
misunderstands federal constitutional law; rights created by state law trigger protections under the U.S. Constitution.
See, e.g., Bd. of Regents v. Roth, 408 U.S. 564, 577 (1972) (holding that where state law creates a ‘legitimate claim of
entitlement,’ that entitlement is protected by procedural due process rights under the U.S. Constitution).
35
   Kingsley v. Hendrickson, 135 S. Ct. 2466, 2475 (2015).
36
   Alexander S. v. Boyd, 876 F. Supp. 773, 796 n.43 (D.S.C. 1995) (‘[This theory] finds support in the Supreme Court’s
pronouncement in Jackson v. Indiana, 406 U.S. 715, 738 (1972), that ‘due process requires that the nature and duration
of commitment bear some reasonable relation to the purpose for which the individual is committed.’’); see also
Morgan v. Sproat, 432 F. Supp. 1130, 1135 (S.D. Miss. 1977) (‘First, where, as in Mississippi, the purpose of
incarcerating juveniles in a state training school is treatment and rehabilitation, due process requires that the conditions
and programs at the school must be reasonably related to that purpose.’); State ex rel. S.D., 832 So. 2d 415, 433 ((La.
App. 4 Cir. 2002) (same).
37
   Nelson v. Heyne, 491 F.2d 352, 360, 360 n.12 (7th Cir. 1974) (‘Since we have today determined that the federal
Constitution affords juveniles a right to treatment, any interpretation of [state law] which would find no such right to
exist would itself be unconstitutional.’); see also Pena v. N.Y. State Div. for Youth, 419 F. Supp. 203, 207 (S.D.N.Y.
1976) (‘[T]his court finds that the detention of a youth under a juvenile justice system absent provision for the
rehabilitative treatment of such youth is a violation of due process rights guaranteed under the Fourteenth
Amendment.’) (emphasis in original); Inmates of Boys’ Training Sch. v. Affleck, 346 F. Supp. 1354, 1364 (D.R.I.
1972) (‘[D]ue process in the juvenile justice system requires that the post-adjudicative stage of institutionalization
further this goal of rehabilitation.’).


                                                             6
        Case 3:20-cv-00293-JWD-EWD                       Document 29-1            05/27/20 Page 8 of 21




treatment services, Plaintiffs’ claims are subject to the liability standards of the Fourteenth

Amendment.

         Under this standard, the subjective deliberate indifference test advanced by Defendants is

not the proper inquiry. In its applications of the Fourteenth Amendment to other nonpunitive

custodial settings, the U.S. Supreme Court has declined to adopt the subjective deliberate

indifference test, instead modifying the standard based upon the purpose of the confinement and

the corresponding duties owed to individuals in custody.38 Further, the Supreme Court has made

clear that constitutional standards must take into account the heightened protection owed to

adolescents.39 Thus, conditions of confinement that conflict with OJJ’s duty to provide Plaintiffs

with rehabilitation and individual treatment services—as required under the Louisiana

Constitution40—violate Plaintiffs’ Fourteenth Amendment rights even if they do not rise to the

level of cruel and unusual punishment under the Eighth Amendment.41

         Defendants’ reliance on the Fifth Circuit’s holdings in Hare and Alderson to argue that the

appropriate standard is deliberate indifference is misplaced. First, those cases involved ‘episodic



38
   See Youngberg, 457 U.S. at 323 (concluding that involuntarily committed mental health patients are entitled to
greater protections than convicted prisoners and imposing liability under the Fourteenth Amendment when conditions
amount to a ‘substantial departure from accepted professional judgment, practice, or standards’); see also Kingsley,
135 S. Ct. at 2473 (rejecting application of the subjective deliberate indifference standard to a pretrial detainee in the
excessive force context).
39
   See Roper v. Simmons, 543 U.S. 551 (2005) (holding the death penalty unconstitutional as applied to adolescents
because, as a class, youth are less culpable, more impulsive, and more susceptible to change); see also Graham v.
Florida, 560 U.S. 48 (2010) (holding certain life without parole sentences unconstitutional as applied to youth because
of these same characteristic and noting that the distinctions are based not only in developmental research, but also in
recent studies of the adolescent brain); JDB v. North Carolina, 564 U.S. 261 (2011) (requiring a more protective
standard in the context of juvenile interrogations).
40
   See supra, note 34. Additionally, because Louisiana law grants Plaintiffs a right to rehabilitative services, procedural
due process guarantees that Plaintiffs cannot be deprived of such services absent notice and a hearing. Bd. of Regents,
408 U.S. at 577 (holding that where state law creates a ‘legitimate claim of entitlement,’ that entitlement is protected
by procedural due process rights).
41
   While some courts have held that children confined in juvenile justice facilities are protected by the Eighth
Amendment in addition to the Fourteenth, the Fourteenth Amendment standard is ‘more protective,’ and its Due
Process Clause ‘implicitly incorporates the cruel and unusual punishments clause standards as a constitutional
minimum.’ Gary H., 831 F.2d at 1432.


                                                            7
        Case 3:20-cv-00293-JWD-EWD                      Document 29-1            05/27/20 Page 9 of 21




acts or omissions,’42 while this is a case about conditions of confinement.43 Second, this case is

about children in the juvenile justice system, not adults in jail, which, as described above,

necessitates a more protective standard.

         Defendants’ reliance on Morales v. Turman in their attempt to reject a juvenile-specific

standard is similarly inapt. Morales concluded that the unconstitutional conditions in question

could be remedied under the Eighth Amendment and that there was therefore no need for the Court

to decide whether the Fourteenth Amendment standard also applied.44 Also, the decision predated

the Supreme Court’s holding in Youngberg that the Fourteenth Amendment standard applies to

questions regarding the conditions of confinement for people who are involuntarily committed for

non-punitive reasons,45 and the case arose out of Texas, where—unlike in Louisiana46—there was

no clear state law right to rehabilitation.47 Post-Youngberg, and given the non-punitive purpose of

the Louisiana juvenile justice system, one would expect the Fifth Circuit to join the majority of

Circuits Courts and protect Louisiana’s detained children under the Fourteenth Amendment.48


42
   Hare v. City of Corinth, 74 F.3d 633, 643 (5th Cir. 1996) (en banc); Alderson v. Concordia Par. Corr. Facility, 848
F.3d 415, 419 (5th Cir. 2017).
43
   Hare, 74 F.3d at 644 (‘Constitutional attacks on general conditions, practices, rules, or restrictions of pretrial
confinement are referred to as jail condition cases.’).
44
   Morales v. Turman, 562 F.2d 993, 998-99 (5th Cir. 1977).
45
   Youngberg, 457 U.S. at 325.
46
   See supra, note 34.
47
   Morales, 562 F.2d at 999.
48
   The Fifth Circuit cases interpreting the Supreme Court’s holding in DeShaney v. Winnebago C’nty Dept. Soc. Servs.,
489 U.S. 189 (1989) also indicate that the Fourteenth Amendment is the proper standard. In DeShaney, the Supreme
Court declined to recognize a constitutional duty to protect against harm caused by a private actor to a child who was
not in state custody. Id. at 195-97. Nonetheless, the Court acknowledged that certain ‘special relationships’ created or
assumed by the State with respect to particular individuals could give rise to an affirmative duty to provide adequate
protection under the Fourteenth Amendment. Id. at 197-98. The Supreme Court identified incarceration and
involuntary institutionalization as two circumstances when such a relationship—and corresponding duty to protect—
exists, and the Fifth Circuit has explicitly ‘extended the special relationship exception to the placement of children in
foster care.’ Doe v. Covington C’nty Sch. Dist., 675 F.3d 849, 856 (5th Cir. 2012) (en banc). Children in OJJ custody
have been confined against their will and are wholly dependent upon the state for their basic needs, and thus are
similarly entitled to care and protection under the substantive due process protections of the Fourteenth Amendment.
See id. (‘[T]he state assumes a constitutional duty to care for children under state supervision because ‘the state’s duty
to provide services stems from the limitation which the state has placed on the individual’s ability to act on his own
behalf.’’ (quoting Griffith v. Johnston, 899 F.2d 1427, 1439 (5th Cir.1990)).


                                                            8
       Case 3:20-cv-00293-JWD-EWD                      Document 29-1            05/27/20 Page 10 of 21




         B.       OJJ’s COVID-19 Response Is Objectively Unreasonable and Has Rendered
                  the Conditions of Confinement Unsafe and Punitive, Rather than
                  Rehabilitative

         Defendants concede that, at most, Plaintiffs’ claims regarding the conditions of their

confinement are subject to a standard that asks whether OJJ’s COVID-19 policies are rationally

related to legitimate governmental objectives.49 As described above, in cases about a state’s

rehabilitative juvenile justice system, this means that policies must be rationally related to the

rehabilitative goals of the system. Plaintiffs are entitled to relief because OJJ’s actions in response

to the COVID-19 pandemic are objectively unreasonable under any standard—making children

significantly less safe, and the conditions of their confinement more dangerous, by directly

contradicting CDC and other professional guidance. OJJ’s restrictive and dangerous actions

therefore serve no legitimate purpose and constitute punishment rather than rehabilitation.50

         Refusing to release or furlough children serves no legitimate purpose and exposes children

to an increased risk of infection and transmission.51 Defendants’ argument that they cannot use

furlough because they cannot conduct home inspections is unconvincing. It does not account for

the youth who have already been approved for furloughs prior to the pandemic, nor does it account

for the possibility of alternative approaches to home visits that have been recognized around the

country during the pandemic.52 OJJ has the power at least to reinstate its policy to recommend




49
   See Defs.’ Opp’n to TRO at 22 n.19 (‘To the extent Plaintiffs are attempting to make a ‘conditions of confinement’
allegations, the liability test for such claims is whether ‘a particular condition or restriction of pretrial detention is
reasonably related to a legitimate governmental objective.’’); see also Bell v. Wolfish, 441 U.S. 520, 539 (1979).
50
   Bell, 441 U.S. at 539.
51
   While Defendants claim that suspending the furlough program was an effort to reduce transfers, per CDC guidance,
this argument is disingenuous, as many children have been transferred between OJJ facilities in the time since the
furlough program was suspended. See, e.g., Decl. of N.H., Dkt. 1-4 at ¶ 3; Decl. of L.P., Dkt. 1-7 at ¶ 3; Decl. of B.B.,
Dkt. 1-8 at ¶ 3; Ex. 2, J.P. Decl. at ¶ 6; Ex. 6, D.W. Decl. at ¶ 3-4.
52
   See, e.g., States Modify Home Visiting Services in Response to COVID-19, (April 2, 2020), available at
https://www.zerotothree.org/resources/3315-states-modify-home-visiting-services-in-response-to-covid-19.


                                                            9
       Case 3:20-cv-00293-JWD-EWD                        Document 29-1             05/27/20 Page 11 of 21




youth for furlough,53 and Defendants’ affiant Shawn Herbert has admitted that ‘[i]n exceptional

circumstances, an extended furlough can be recommended.’54 Releasing detained or incarcerated

individuals is widely recognized as a necessary measure to reduce the number of people housed

together in congregate environments, thus facilitating social distancing, reducing the strain on

medical systems near such populations, and saving lives.55 According to Glenn Holt, former

Deputy Assistant Secretary of OJJ, ‘OJJ already knows who is furlough-eligible because it is

discussed at every quarterly staffing meeting. They also already know who is eligible for early

release and could have put into place a process to file motions to modify using specific criteria

(such as SAVRY, offense, programming, etc.). In a matter of days, they could have had a

prioritized list and started transferring kids home to keep both kids and staff safer.’56 ‘There is no

question that requiring children to remain detained in congregate care facilities is more dangerous

than the travel required to release children to their homes.’57 And reducing the OJJ secure care




53
   Defendants’ argument that OJJ does not have unilateral authority to release children is largely irrelevant. First,
furloughs alone would significantly decrease the strain on OJJ’s facilities. Although a furlough has to be approved by
a judge, OJJ is not even attempting to seek such approval. OJJ could, for example, put a child on furlough until his
release date 90 days in the future. The child would still be in OJJ custody and could easily be returned to the facility
if there were a problem, and if OJJ focused on children who are near release and could be furloughed until their
disposition terminates, there would be no need for the children to return to the facility afterward. Second, the consent
of district attorneys is not required for modification; they can object, but their affirmative authorization is not required,
and the possibility of objection does not prevent OJJ from seeking modification. See La. Ch.C. Art. 910 and 911.
Finally, Defendant Governor Edwards has the power to release individuals during a state of emergency under La. R.S.
§ 29:722. See Letters to Governor Edwards, Dkt. 1-11 at 7-8.
54
   Herbert Decl., Dkt. 25-5 at 4, ¶ 17.
55
          Responses           to       the      COVID-19           pandemic,           Prison       Policy         Initiative,
https://www.prisonpolicy.org/virus/virusresponse.html (last visited May 26, 2020) (‘Massachusetts jails in [certain]
counties have reduced their populations by around 20%. County jails in Colorado and Florida are reporting population
decreases by over 30% in the past few months. On May 19th, a federal judge ordered the federal Bureau of Prisons to
‘expedite the release’ of 837 people. . . . Since March 10th, the Cuyahoga County [Cleveland, Ohio] jail has released
about 900 people, reducing its population by more than 30%. . . . The Northwestern Regional Adult Detention Center
in Virginia has reduced the jail population by about 20% from the daily average of the past 5 years.’).
56
   Ex. 7, Supp. Holt Decl. at ¶ 14.
57
   Graves Decl., Dkt. 1-2 at ¶ 10; see also Ex. 8, Franco-Paredes Decl. at ¶ 25 (‘[A]llowing these young individuals to
reside with their parents or guardians would provide them with a safer living environment during this severe
pandemic.’); Ex. 3, Maraynes Decl. at ¶ 12 (‘If children were home with their parents, their parents would by definition
constantly monitor their child for symptoms.’).


                                                             10
       Case 3:20-cv-00293-JWD-EWD                        Document 29-1            05/27/20 Page 12 of 21




population would also help maintain the required staff-to-youth ratio in the facilities, avoiding the

need to bring in probation and parole officers, whose dangerous tactics have no place in OJJ’s

rehabilitative facilities. Defendants failed to release even those children they identified as having

‘underlying medical conditions at increased risk of contracting COVID-19’ due to unnamed

‘subsequent disciplinary incidents.’58 Defendants have proved themselves to be more concerned

with discipline and rigidly enforcing their policies than with adapting to save children’s lives.

         Failing to administer COVID-19 tests to children living in a congregate environment,

where positive cases have already been confirmed, serves no legitimate purpose and

unconscionably exposes children to an increased risk of infection and transmission,59 especially

since new cases among OJJ staff have been confirmed as recently as May 26.60 Defendants admit

that ‘[t]he overwhelming majority of people who contract COVID-19 experience no symptoms of

the disease or only mild symptoms’ and that ‘[t]his is especially true with younger populations.’61

COVID-19 patients can also present with lesser-known symptoms that will escape detection by

simply screening for temperatures or coughs.62 Defendants claim that their practice of not testing

children who do not display specific symptoms is in line with CDC guidance, but that claim is



58
   Defs.’ Opp’n to TRO at 8.
59
   OJJ’s failure to test children creates an unconstitutional ‘increased risk of infection.’ Courts have deemed the first
prong of the Eighth Amendment’s test—an objective element, like the Fourteenth Amendment test—satisfied where
the plaintiff has identified a factor responsible for either increasing the risk of contraction or the severity of infection.
See, e.g., Owens v. Trimble, No. 1:11-cv-01540-LJO-MJS (PC), 2012 U.S. Dist. LEXIS 73292, at *6 (E.D. Cal. May
24, 2012) (‘An increased risk of infection may rise to a serious medical need and satisfy the first prong of the Eighth
Amendment analysis.’); see also Plata v. Brown, No. C01-1351 TEH, 2013 U.S. Dist. LEXIS 90669, at *37 n.10
(N.D. Cal. June 24, 2013) (finding that certain medically groups are at an increased risk of harm from Valley Fever
infection and should therefore be excluded from certain prisons).
60
   OJJ COVID-19 Information, La. Office of Juvenile Justice, https://ojj.la.gov/ojj-covid-19-information/ (last visited
May 26, 2020) (listing 48 confirmed cases among staff); see also Ex. 8, Franco-Paredes Decl. at ¶ 20 (‘[W]hen viral
tests are conducted among all or most of detainees, these outbreaks are in fact much more extensive.’).
61
   Defs.’ Opp’n to TRO at 7.
62
   Vassallo Decl., Dkt. 1-5 at ¶ 8; see also Ex. 3, Maraynes Decl. at ¶¶ 4, 9 (symptoms of COVID-19 and/or PIMS in
children can also include rashes, conjunctivitis, red lips and tongue, gastrointestinal symptoms, chest pain, enlarged
lymph nodes, low blood pressure, and rapid heart rate).


                                                            11
      Case 3:20-cv-00293-JWD-EWD                    Document 29-1          05/27/20 Page 13 of 21




based on a single CDC guidance document that has not been updated since March 23 and ignores

more recent guidelines.63 As of May 3, over three weeks ago, the CDC had published guidelines

for testing clarifying that, while people with symptoms are ‘high priority’ for testing, people

without symptoms are also a priority when there has been ‘known exposure to an individual who

has tested positive’ or ‘the occurrence of . . . transmission within a specific setting/facility.’64 The

CDC further states, ‘Another population in which to prioritize testing of minimally symptomatic

and even asymptomatic persons are long-term care facility residents, especially in facilities where

one or more other residents have been diagnosed with symptomatic or asymptomatic COVID-

19.’65 This more up-to-date CDC guidance plainly indicates that OJJ’s secure care facilities, where

the children are long-term residents and where other residents have been diagnosed with COVID-

19, are populations in which to prioritize testing of minimally symptomatic and asymptomatic

persons. Indeed, recent instances of mass testing in Louisiana have revealed that many cases of

COVID-19 among people who are incarcerated are asymptomatic.66 Without knowing how many

children have the disease, OJJ cannot implement proper isolation protocol, contact tracing and




63
    See CDC, ‘Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional and
Detention Facilities’ (Mar. 23, 2020), https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
detention/guidancecorrectional-detention.html.
64
       CDC,     Evaluating     and     Testing    Persons     for  Coronavirus    Disease   2019     (COVID-19),
https://www.cdc.gov/coronavirus/2019-nCoV/hcp/clinical-criteria.html (last visited May 26, 2020).
65
   Id. (emphases added).
66
   See, e.g., WDSU Digital Team, Majority of COVID-19 cases in Louisiana prisons that mass test are asymptomatic,
WDSU NEWS (May 22, 2020), https://www.wdsu.com/article/majority-of-covid-19-cases-in-louisiana-prisons-that-
mass-test-are-asymptomatic/32634504 (‘Louisiana’s prison system this week began ‘mass testing’ at a second state
correctional facility. The results show two-thirds of inmates who contracted COVID-19 between two prison facilities
the agency considers ‘hot spots’ tested positive without showing symptoms.’); Janet McConnaughey, Most women in
1      Louisiana      prison     dorm      have     COVID-19,      ASSOCIATED      PRESS    (May      6,    2020)
https://apnews.com/f31d0a19272193a0f461eb96e5c3d23d (155 incarcerated women who displayed no symptoms
were tested at Elayn Hunt Correctional Center, and an incredible 117—over 75%—tested positive.).


                                                        12
      Case 3:20-cv-00293-JWD-EWD                      Document 29-1           05/27/20 Page 14 of 21




containment, or appropriate medical monitoring.67 For these reasons, in part, federal courts are

recognizing the importance of mass testing in prisons.68

         Using a Behavioral Intervention (‘BI’) Room as a medical isolation room also serves no

legitimate purpose and unnecessarily exposes children to serious trauma. These rooms are not

designed to house sick or recovering children for days at a time; they are ‘only intended to be used

for very short periods of time for children whose behavior is out of control and pose an imminent

harm to others.’69 Using BI Rooms for medical isolation is equivalent to using solitary confinement

for medical isolation, a widely-condemned practice.70 When Plaintiff-Petitioner I.B. was put in a

BI Room after he tested positive for COVID-19, he reported that it was dirty and had no air

conditioning.71 He had no access to running water for two or three days, was unable to bathe or

brush his teeth during that time, and received no medical attention.72 As Glenn Holt states, ‘There



67
   Ex. 3, Maraynes Decl. at ¶ 10 (‘Once a child starts demonstrating symptoms of shock, the current guidelines would
be to get three fluid boluses and antibiotics into the patient within the first hour.’).
68
   See, e.g., United States v. Pabon, No. 17-165-1, 2020 U.S. Dist. LEXIS 78245, at *9 (E.D. Pa. May 4, 2020)
(‘Correctional facilities that have made the decision to undertake mass testing have discovered dramatically higher
numbers of infected inmates than previously imagined. . . . Without mass testing . . . the Court may be getting a false
picture.’); see also United States v. Salley, No. 19-688, 2020 U.S. Dist. LEXIS 87373, at *17-18 (E.D. Pa. Apr. 28,
2020) (‘Mass testing recently undertaken in state jails and prisons reveals the rapid and insidious spread of COVID-
19, particularly among asymptomatic incarcerated people.’); United States v. Mattingley, No. 6:15-cr-00005, 2020
U.S. Dist. LEXIS 85935, at *9 n.6 (W.D. Va. May 14, 2020) (‘[T]he Court [cannot] ignore evidence tending to show
that testing may be insufficient in many BOP facilities, either to provide an accurate representation of current cases
or to ensure inmate safety in the event of an outbreak.’); Wilson v. Williams, No. 4:20-cv-00794, 2020 U.S. Dist.
LEXIS 87607, at *3 (N.D. Ohio May 19, 2020) (noting ‘the obvious need for rapid implementation of mass testing’);
Barbecho v. Decker, No. 20-cv-2821 (AJN), 2020 U.S. Dist. LEXIS 86350, at *15 (S.D.N.Y. May 15, 2020)
(‘[P]risons conducting aggressive testing are finding that infection is spreading quickly.’) (internal quotation marks
omitted).
69
   Ex. 7, Supp. Holt Decl. at ¶ 19 (‘OJJ policy requires they be removed from these cells as soon as their behavior no
longer poses a threat to others.’).
70
   See generally David Cloud, Dallas Augustine, Cyrus Ahalt, & Brie Williams, AMEND, The Ethical Use of Medical
Isolation – Not Solitary Confinement – to Reduce COVID-19 Transmission in Correctional Settings (Apr. 9, 2020),
available at https://amend.us/wp-content/uploads/2020/04/Medical-Isolation-vs-Solitary_Amend.pdf.
71
   A.B. Decl., Dkt. 1-10 at ¶ 8 (‘After my son tested positive for COVID-19, they put him in a dirty room at Cypress
with no air conditioning. He was in there without water for 2-3 days. There were other children with him who had
tested positive for COVID.’); see also Holt Decl., Dkt. 1-9 at ¶ 13 (‘The Cypress disciplinary wing at the Swanson
Center for Youth at Monroe was shut down in 2005 and turned into a short-term crisis intervention unit. They are
currently using it for suicide watch as well as reconstituted it as disciplinary lockdown unit.’).
72
   A.B. Decl., Dkt. 1-10 at ¶¶ 8, 9, 11.


                                                         13
      Case 3:20-cv-00293-JWD-EWD                      Document 29-1           05/27/20 Page 15 of 21




is no reason that [OJJ] should be putting any children in the BI cells. Those cells are punitive and

problematic for children’s mental well-being (especially if used for prolonged periods of

time). . . . The BI cells should not be part of any medical isolation plan, particularly for kids who

are recovering from COVID-19.’73 Defendants’ Opposition does not address the relief Plaintiffs

seek regarding the use of BI Rooms for medical isolation. That silence speaks volumes.

         While structured education and rehabilitative programming must be adapted to the

pandemic, the severe restrictions Defendants put in place serve no legitimate purpose and prevent

rehabilitation, the sole purpose of OJJ custody.74 Defendants admit that children are confined to

their dorms ‘at all times.’75 Defendants’ vague references to ‘worksheets,’ ‘online assignments,’

and ‘access to . . . software’ are hardly evidence of adequate programming.76 Rehabilitation

services are meant to be individualized, with progressive goals and benchmarks.77 While it is true

that education systems everywhere are being forced to adapt, programming takes on a heightened

level of importance when children are trapped in their dorms with nothing to occupy their time.

Moreover, the express purpose of Plaintiffs’ confinement is rehabilitation; therefore, in light of


73
   Ex. 7, Supp. Holt Decl. at ¶ 19. OJJ has estimated that approximately 44% of children in secure care have serious
mental illness. Oversight of Rehabilitation and Treatment in Secure Care Facilities, Office of Juvenile Justice (June
13,            2018),            https://www.lla.la.gov/PublicReports.nsf/64DF5EBB49AE4404862582A40078718D/
$FILE/000194C2.pdf.
74
   ‘Rehabilitation requires meeting the needs of kids identified in their individual assessments to the best of your
ability.’ Ex. 7, Supp. Holt Decl. at ¶ 16.
75
   Defs.’ Opp’n to TRO at 10.
76
   Id. at 28.
77
   OJJ employs the ‘LA MOD’ program for every child in its custody, which focuses on individualized services and
goal-setting, group and circle work, and family involvement. There are four progressive levels that a child can achieve
through the program, most of which depend on group development. OJJ has provided no evidence that any child has
been able to move up in levels since the lockdowns began two months ago, which is evidence that the current
programming is insufficient to constitute rehabilitation. YS Policy No. B.2.7, available at https://ojj.la.gov/wp-
content/uploads/2017/09/A.2.7-1.pdf. Even before the pandemic, OJJ had been critiqued by the Louisiana Legislative
Auditor for, among other things (1) not having a formalized, evidence-based curriculum and not offering an array of
evidence-based programs for the approximately 65% of children housed in general population dorms, and (2) not
consistently documenting group therapy sessions and not collecting program participation and completion data for
children in specialized treatment programs or vocational programs. Oversight of Rehabilitation and Treatment in
Secure         Care      Facilities,       Office      of      Juvenile      Justice      (June        13,       2018),
https://www.lla.la.gov/PublicReports.nsf/64DF5EBB49AE4404862582A40078718D/ $FILE/000194C2.pdf.


                                                         14
      Case 3:20-cv-00293-JWD-EWD                     Document 29-1           05/27/20 Page 16 of 21




Defendants’ concession that rehabilitative services are currently necessarily limited, there is no

justification for Plaintiffs’ continued detention.

         In short, none of the OJJ actions targeted by Plaintiffs’ TRO request are rationally related

to legitimate governmental purposes;78 all frustrate the governmental objectives of health, safety,

and pandemic control by exposing children to increased and unnecessary risks of harm and trauma.

         C.       Even under the Eighth Amendment Standard, Defendants Are Violating
                  Plaintiff-Petitioners’ Rights Because the Subjective Element of the Deliberate
                  Indifference Test Is Satisfied

         Even under the Eighth Amendment standard, which requires an additional element of

subjective intent, the evidence demonstrates that Defendants are violating Plaintiffs’ constitutional

rights because they are—and have been—aware that they are creating unsafe conditions and have

failed to remedy those defects.79 The Eighth Amendment standard for children is more protective

than the standard for adults.80 Conditions may amount to an unconstitutional risk of harm for youth

when they would be constitutional for adults; similarly, Defendants have an obligation to be aware

of risks to youth when they would have no such obligation for adults. The dire risks of COVID-

19, and the recommended means of mitigating those risks, are ‘obvious,’81 and there is now a high


78
   Pepper spraying children also serves no legitimate purpose, exposes children to serious physical harm, and inflicts
unnecessary trauma. Defendants incorrectly assert that the April 27 memorandum from Interim Deputy Secretary
Bickham ‘prohibited the carrying of chemical/pepper spray within OJJ’s secure care facilities.’ Defs.’ Opp’n to TRO
at 13. The memorandum expressly carves out an exception to the prohibition: ‘unless given specific directives from
the Regional Director for a specific incident.’ Memorandum from E. Dustin Bickham to OJJ Staff (Apr. 27, 2020),
Dkt. 7-4. ‘[E]xposure even to minimal concentrations [of pepper spray]. . . would predispose [children] to
nasopharyngeal mucosa irritation that could facilitate novel coronavirus infection and . . . may lead to more severe
clinical manifestations of COVID-19.’ Ex. 8, Franco-Paredes Decl. at ¶ 23.
79
   See Farmer v. Brennan, 511 U.S. 825, 828 (1994); see also, e.g., Braggs v. Dunn, 257 F. Supp. 3d 1171, 1250 (M.D.
Ala. 2017) (‘To establish deliberate indifference, plaintiffs must show that defendants had subjective knowledge of
the harm or risk of harm, and disregarded it or failed to act reasonably to alleviate it.’).
80
   See See Roper v. Simmons, 543 U.S. 551 (2005) (holding the death penalty violates the Eighth Amendment for
children even though it is constitutional for adults because, as a class, youth are less culpable, more impulsive, and
more susceptible to change); Graham v. Florida, 560 U.S. 48 (2010) (holding certain life without parole sentences
unconstitutional as applied to youth even when constitutional for adults for the same reasons).
81
   ‘[A] factfinder may conclude that a prison official knew of a substantial risk from the very fact that the risk was
obvious.’ Gates v. Cook, 376 F.3d 323, 333 (5th Cir. 2004); see also Cameron v. Bouchard, 20-cv-10949, Dkt. 93 at
51 (E.D. Mich. May 21, 2020) (finding that the subjective component of deliberate indifference was satisfied because


                                                         15
       Case 3:20-cv-00293-JWD-EWD                     Document 29-1            05/27/20 Page 17 of 21




level of public awareness that patients can be asymptomatic and that mass testing is necessary to

fully identify the prevalence of infection, particularly after an outbreak has been identified in a

congregate care setting.82 Moreover, Defendants have expressly been put on notice that their

response is both inadequate and dangerous. Advocates sent letters to Governor Edwards regarding

the prevention and management of COVID-19 in OJJ’s secure care facilities—he never responded,

and none of those recommendations have been implemented.83 Additionally, parents have been

contacting Defendants frequently with desperate concerns about their children’s well-being.84

         Moreover, ‘correctional officials have an affirmative obligation to protect inmates from

infectious disease.’85 The Fifth Circuit has repeatedly recognized that, even in normal times,

unreasonably subjecting detained people to infectious disease constitutes deliberate indifference.86

The evidence indisputably establishes that Defendants’ COVID-19 response is egregiously

unsound and poses increasingly grave, unconstitutional dangers to the children in OJJ custody.

IV.      Plaintiffs Will Suffer Irreparable Injury Absent Emergency Relief

         Defendants’ argument that Plaintiffs are not suffering irreparable harm ignores the most

relevant case law. In the context of infectious disease, it would not matter, for the purposes of



‘the danger COVID-19 poses . . . is practically common knowledge. . . . the CDC’s guidance on how to curb the
spread of coronavirus . . . has been the topic of extensive national and local media coverage. . . . [and] Defendants
took an immediate and proactive response to the COVID-19 pandemic to curb an outbreak’).
82
   See supra, note 68.
83
   See Letters to Governor Edwards, Dkt. 1-11.
84
   See, e.g., A.B. Decl., Dkt. 1-10 at ¶ 6 (‘[I] told [my son’s case worker’s supervisor] that I was worried that my son
was in danger. . . . I told him I was worried that the boy who used the phone after my son had gotten the virus from
him. . . . I told him they should test everybody in the facility.’).
85
   Jolly v. Coughlin, 76 F.3d 468, 477 (2d Cir. 1996).
86
   See, e.g., Gomez v. Warner, 39 F.3d 320 (5th Cir. 1994) (per curiam) (prisoner alleged deliberate indifference by
prison officials where the prison’s razor-swapping program created the mere ‘risk’ of ‘possible spread’ in the
transmission of deadly ‘infectious diseases such as HIV, AIDS, and hepatitis.’); Johnson v. Epps, 479 F. App’x 583,
589-92 (5th Cir. 2012) (allegations that inmate was exposed to ‘serious, communicable diseases’ and that prison
officials were aware of the risk and did nothing to prevent it were sufficient to state a claim for violation of Eighth
Amendment rights); Gates v. Collier, 501 F.2d 1291, 1300-03 (5th Cir. 1974) (affirming district court’s holding that
allowing ‘[s]ome inmates with serious contagious diseases . . . to mingle with the general prison population,’ alongside
maintaining a host of other unsanitary and inhumane conditions, ‘constitute[d] cruel and unusual punishment’).


                                                          16
      Case 3:20-cv-00293-JWD-EWD                     Document 29-1          05/27/20 Page 18 of 21




irreparable harm, if not a single child in OJJ custody had yet contracted COVID-19. The Eighth

Amendment ‘require[s] a remedy’ where jailors knowingly expose their charges to a risk of

contracting serious infectious diseases, even if ‘it was not alleged that the likely harm would occur

immediately and even though the possible infection might not affect all of those exposed.’87 Here,

28 children have already tested positive, and it is highly likely that many more are asymptomatic.

        Additionally, independent of the health risks of COVID-19, every day that children are

confined in OJJ custody without sufficient programming to provide rehabilitative services

contravenes the purpose of their detention and violates their Fourteenth Amendment rights.

V.      Defendants Will Not Be Harmed by the Relief Sought, and the Public Interest Will Be
        Served

        Despite Defendants’ suggestions to the contrary, the requested relief would actually lessen

the burden on OJJ and better protect its staff. Furloughs or releases would mean fewer children to

care for, which would help maintain an appropriate staff ratio without an over-reliance on

probation and parole officers who are not appropriately trained to work with children in OJJ

facilities. Providing appropriate structured programming would also not overly burden

Defendants. Other juvenile justice facilities have adapted their curricula to a virtual setting,88 just

as schools and universities in the outside community have been forced to do. Finally, OJJ already

has as many as 150 COVID-19 tests and would not be unduly burdened by administrating those

tests to children—or by requesting additional tests. Identifying all positive cases among the

children would allow the facilities to implement appropriate releases, isolations, and quarantines

and reduce the risk of transmission to other children and to staff. OJJ cannot simply ignore the



87
  Helling v. McKinney, 509 U.S. 25, 33 (1993).
88
  See, e.g., Ex. 7, Supp. Holt Decl. at ¶ 8 (‘During this pandemic, we are able to maintain educational services in
Arkansas because we use online schooling called Virtual Arkansas. This allows the children to continue to receive
individualized educational services and allows those who are on-track to continue to progress timely towards getting
their high school diploma or GED, while maintaining social distancing.’).

                                                        17
      Case 3:20-cv-00293-JWD-EWD                     Document 29-1          05/27/20 Page 19 of 21




possibility of rampant infection by refusing to test in order to keep the number of confirmed cases

artificially low. This reckless tactic audaciously contravenes the public interest.

        Moreover, as Defendants acknowledge, ‘[t]he first two [TRO] factors are most critical.’89

Because Plaintiffs are likely to succeed on the merits and suffering irreparable, ongoing injury that

threatens their lives, emergency relief is warranted.

                                               CONCLUSION

        For all these reasons, Plaintiffs respectfully request that this Court grant their motion for

temporary restraining order.90

Respectfully submitted this 27th day of May, 2020.

 /s/ Mercedes Montagnes

 Mercedes Montagnes, La. Bar No. 33287                     Marsha Levick, pro hac vice
 Nishi Kumar, La. Bar No. 37415                            Jessica Feierman*
 Rebecca Ramaswamy**                                       Karen U. Lindell*
 The Promise of Justice Initiative                         JUVENILE LAW CENTER
 1024 Elysian Fields Avenue                                1800 JFK Boulevard, Suite 1900A
 New Orleans, LA 70117                                     Philadelphia, PA 19103
 Telephone: (504) 529-5955                                 Telephone: (215) 625-0551
 Facsimile: (504) 595-8006                                 Email: mlevick@jlc.com
 Email: mmontagnes@defendla.org

 Stuart Sarnoff, pro hac vice                              Brandon Amash, pro hac vice
 Lisa Pensabene**                                          O’MELVENY & MYERS LLP
 Laura Aronsson, pro hac vice                              610 Newport Center Drive
 Mariam Kamran, pro hac vice                               17th Floor
 O’MELVENY & MYERS LLP                                     Newport Beach, CA 92660
 Times Square Tower                                        Telephone: (949) 823-6900
 7 Times Square                                            Email: bamash@omm.com
 New York, NY 10036
 Telephone: (212) 326-2000
 Email: ssarnoff@omm.com

 John Adcock                                               Benjamin Singer, pro hac vice

89
  Defs.’ Opp’n to TRO at 14 (citing Barber v. Bryant, 833 F.3d 510, 511 (5th Cir. 2016)).
90
  If the Court believes that the factual findings and recommendations of an epidemiology expert with extensive
experience evaluating correctional facilities stricken by COVID-19 would be helpful, Dr. Franco-Paredes is available
and willing to do a site inspection of any or all of the OJJ facilities. Ex. 8, Franco-Paredes Decl. at ¶ 26.

                                                        18
     Case 3:20-cv-00293-JWD-EWD   Document 29-1   05/27/20 Page 20 of 21




 La. Bar No. 30372                   Jason Yan, pro hac vice
 Adcock Law LLC                      O’MELVENY & MYERS LLP
 3110 Canal Street                   1625 Eye Street, NW
 New Orleans, LA 70119               Washington, DC 20006
 Telephone: (504) 233-3125           Telephone: (202) 383-5300
 Email: jnadcock@gmail.com           Email: bsinger@omm.com

 David Lash, pro hac vice
 O’MELVENY & MYERS LLP
 400 South Hope Street
 18th Floor
 Los Angeles, CA 90071
 Telephone: 213-430-6000
 Email: dlash@omm.com


Attorneys for Plaintiffs

*Pro hac vice pending
**Pro hac vice to be submitted




                                    19
     Case 3:20-cv-00293-JWD-EWD               Document 29-1        05/27/20 Page 21 of 21




                                 CERTIFICATE OF SERVICE

       I, Nishi Kumar, an attorney, hereby certify that on May 27, 2020, I caused a copy of the
foregoing to be filed using the Court’s CM/ECF system.

       I further certify that I, or another one of Plaintiffs’ attorneys, will promptly electronically
serve a copy of the same, along with all other pleadings and papers filed in the action to date to
the General Counsel for the Louisiana Office of Juvenile Justice, the General Counsel for the
Louisiana Governor, and the Louisiana Department of Justice Director of Litigation via email.

                                                      /s/ Nishi Kumar
                                                      Nishi Kumar, La. Bar No. 37415




                                                 20
